Citation Nr: 0944118	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-34 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder with dysthymic disorder.     

2.  Entitlement to service connection for anxiety.     

3.  Entitlement to service connection for schizophrenia, 
paranoid type.     

4.  Entitlement to service connection for posttraumatic 
stress disorder.     

5.  Entitlement to service connection for chronic lumbar 
strain superimposed on degenerative disc disease.     

6.  Entitlement to service connection for history of 
hepatitis C.     

7.  Entitlement to a total disability based on individual 
unemployability.  




REPRESENTATION

Veteran represented by:	Todd S. Hammond, Attorney at 
Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.                 

In the Veteran's substantive appeal (VA Form 9), dated in 
October 2007, he indicated that he desired a hearing before 
the Board at the RO.  However, in correspondence from the 
Veteran to the RO, received in September 2009, the Veteran 
withdrew his request for a Travel Board hearing and requested 
that his case be forwarded to the Board.


FINDINGS OF FACT

1.  In September 2009, prior to promulgation of a decision by 
the Board, the Veteran withdrew his appeal in regard to the 
claims for service connection for major depressive disorder 
with dysthymic disorder; anxiety; schizophrenia, paranoid 
type; posttraumatic stress disorder; chronic lumbar strain 
superimposed on degenerative disc disease; and history of 
hepatitis C.       

2.  The Veteran only has one service-connected disability 
which is diabetes mellitus, type II, associated with 
herbicide exposure, rated as 20 percent disabling.  

3.  The preponderance of the competent evidence is against a 
finding that the Veteran's service-connected disability 
precludes him from maintaining substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issues of entitlement to service 
connection for major depressive disorder with dysthymic 
disorder, anxiety, schizophrenia, paranoid type, 
posttraumatic stress disorder, chronic lumbar strain 
superimposed on degenerative disc disease, and history of 
hepatitis C, have been met.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The schedular criteria for a total disability based on 
individual unemployability (TDIU) due to service-connected 
disability have not been met, nor have the criteria for 
referral for consideration of a TDIU on an extraschedular 
basis been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the Veteran, in a VA Form 21-4138, 
Statement in Support of Claim, dated in March 2008, indicated 
that he had just received the March 2008 supplemental 
statement of the case (SSOC), and that he had changed his 
mind about appealing issues numbered 1 through 6 (listed in 
the SSOC as entitlement to service connection for major 
depressive disorder with dysthymic disorder; anxiety; 
schizophrenia, paranoid type; posttraumatic stress disorder; 
chronic lumbar strain superimposed on degenerative disc 
disease; and history of hepatitis C), but that he wanted to 
continue his appeal of issue number 7 (listed in the SSOC as 
entitlement to a TDIU).  The Veteran's written statement is 
sufficient to withdraw his appeal for the following issues of 
entitlement to service connection for: (1) major depressive 
disorder with dysthymic disorder; (2) anxiety, (3) 
schizophrenia, paranoid type, (4) posttraumatic stress 
disorder, (5) chronic lumbar strain superimposed on 
degenerative disc disease, and (6) history of hepatitis C.  
As a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to the 
aforementioned issues.  Hence, the appeal is dismissed.


II.  TDIU Claim

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2005 and June 2005 letters, and March 2008 SSOC, sent to the 
Veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April and June 2005 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the March 2008 SSOC informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the July 
2006 RO decision that is the subject of this appeal in its 
April and June 2005 letters.  Accordingly, the RO provided 
proper VCAA notice at the required time.   

With respect to the Dingess requirements, the Veteran was 
provided with notice of the laws and regulations governing 
ratings and effective dates in a March 2008 SSOC, but such 
notice was post-decisional.  See Pelegrini, supra.  Despite 
any timing deficiency, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claim for a TDIU 
disability rating, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.       

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to a greater degree of 
specificity with respect notice of the criteria necessary for 
an increased rating.  However, aside from the fact that the 
instant Board decision involves a claim for a TDIU, Vazquez-
Flores was recently vacated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  In addition, as explained 
in more detail below, the Veteran does not meet the scheduler 
criteria for a TDIU and the medical evidence does not show 
the criteria for referral for consideration for such a rating 
on an extraschedular basis have been met.  As noted above, 
the only service connection disability is diabetes mellitus, 
rated 20 percent, and there is no indication that this 
disability causes any appreciable work impairment, let alone 
precluding all forms of employment consistent with the 
Veteran's background.  Thus, there is no duty to provide an 
examination or medical opinion regarding this claim.    

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.

B.  Pertinent Law and Regulations

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  A total disability rating may be assigned where 
the schedular rating is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 38 C.F.R. § 
4.16(a) also provides that disabilities resulting from common 
etiology or a single accident will be considered as one 
disability.

Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any non-service-connected disabilities.  See 38 C.F.R. §§ 
3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995).

The Court has held that the central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service- 
connected disabilities alone are of sufficient severity to 
produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 
524 (1993).  The test of individual unemployability is 
whether the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, supra.  

It is the established policy of VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of this 
matter to appropriate VA officials.

C.  Analysis

The Veteran contends that his service-connected disability 
prevents him from engaging in any type of gainful employment 
and that as a result, he should be awarded a TDIU.  

The Veteran only has one service-connected disability which 
is diabetes mellitus, type II, associated with herbicide 
exposure, rated as 20 percent disabling.  He has indicated in 
his application for a total disability rating based upon 
individual unemployability that he attended high school 
through his sophomore year.  According to the Veteran, he was 
last employed in February 1991 as a truck driver.  VA Medical 
Center (VAMC) outpatient treatment records reflect that in an 
April 1995 progress note, the Veteran reported that he had 
worked as a truck driver but that he had to stop working five 
years ago due to a back injury.     

In December 2007, the RO received records from the Social 
Security Administration (SSA), which included Disability 
Determination and Transmittal Reports, dated in July 1994 and 
October 1995.  The July 1994 SSA Disability Determination and 
Transmittal Report shows that the Veteran was awarded Social 
Security disability benefits for major depression (primary 
diagnosis) and osteoarthritis of the cervical and lumbar 
spine (secondary diagnosis).  The October 1995 SSA Disability 
Determination and Transmittal Report reflects that the 
earlier report was revised and that the Veteran was awarded 
Social Security disability benefits for major depression 
(primary diagnosis) and anxiety disorder (secondary 
diagnosis).  While the SSA's determination that the Veteran 
had a "disability" that rendered him unable to pursue 
gainful employment is pertinent, the findings of the Social 
Security Administration are not controlling but it is 
relevant evidence that may weigh in favor or against a claim 
for a TDIU.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  Here, a review of SSA records indicates that the SSA 
found the Veteran disabled due to disabilities that are not 
service connected (emphasis added), which clearly does not 
support the Veteran's claim.  

As indicated above, the Veteran's only service-connected 
disability is diabetes mellitus, rated 20 percent.  Thus, he 
does not meet the schedular criteria for a TDIU, as he does 
not have a single service-connected disability ratable at 60 
percent or more, or a combined rating of 70 percent or more 
(with at least one disability ratable at 40 percent or more).  
See 38 C.F.R. § 4.16(a).  However, the question remains 
whether such benefit is warranted on an extraschedular basis.  
38 C.F.R. § 4.16(b).

In such an instance, the question then becomes whether the 
Veteran's service-connected disability precludes him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage") consistent with his education and 
occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a TDIU, the 
record must reflect some factor which takes this case outside 
the norm. The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In September 2008, the Veteran underwent a VA examination.  
At that time, the examiner stated that a review of the 
Veteran's claims file showed that it appeared that the 
diagnosis of diabetes was initially made in December 2007, at 
which time the Veteran was started on metformin.  According 
to the examiner, overall control appeared to be excellent in 
terms of the Veteran's blood sugar control based on 
hemoglobin A1c readings.  There was no objective evidence in 
the chart to support readings in the 150s or readings in the 
200s or 300s, although the Veteran had reported such readings 
in the past.  The Veteran's problem list in CPRS (VA's 
Computerized Patient Record System) indicated that he also 
had a history of substance abuse disorder, cannabis 
dependence, benign prostatic hypertrophy with obstruction, 
hyperlipidemia, posttraumatic stress disorder, schizophrenia, 
diarrhea, headaches, dyspepsia, nausea and vomiting, 
constipation, hypertension, and depression.  The examiner 
reported that the Veteran had no evidence of complications 
related to his diabetes.  There is no indication of any 
appreciable work impairment due to diabetes.    

In light of the above, the Board finds that a referral for 
consideration of a TDIU based upon extraschedular criteria is 
not warranted.  38 C.F.R. § 4.16(b).  The overwhelming 
preponderance of the evidence is against a finding that the 
Veteran's service-connected disability, diabetes mellitus, 
standing alone, prevents him from engaging in all forms of 
substantially gainful employment consistent with his 
education and employment background.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   








ORDER

Entitlement to a TDIU is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


